UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. ) VCA ANTECH, INC (Name of Issuer) CommonStock (Title of Class of Securities) (CUSIP Number) December 31, 2011 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: x Rule 13d-1(b) o Rule 13d-1(c) o Rule 13d-1(d) CUSIP No. 918194101 Page 2 of 9 Pages 1. names of reporting persons irs identification nos. of above persons (entities only) Veritas Asset Management (UK) Limited 2. check the appropriate box if a member of a group (a)o (b)o 3. sec use only 4. citizenship or place of organization England & Wales number of shares beneficially owned by each reporting person with 5. sole voting power 0 6. shared voting power 7. sole dispositive power 0 8. shared dispositive power 9. aggregate amount beneficially owned by each reporting person check if the aggregate amount in row (9) excludes certain shares percent of class represented by amount in row (9) 6.57% type of reporting person CO CUSIP No. 918194101 Page 3 of 9 Pages 1. names of reporting persons irs identification nos. of above persons (entities only) The Real Return GroupLimited 2. check the appropriate box if a member of a group (a)o (b)o 3. sec use only 4. citizenship or place of organization England & Wales number of shares beneficially owned by each reporting person with 5. sole voting power 0 6. shared voting power 7. sole dispositive power 0 8. shared dispositive power 9. aggregate amount beneficially owned by each reporting person check if the aggregate amount in row (9) excludes certain shares percent of class represented by amount in row (9) 6.57% type of reporting person HC Page 4of9 Pages Item 1. (a) Name of Issuer: VCA Antech, Inc. (b) Address of Issuer's Principal Executive Offices: 12401 West Olympic Boulevard Los Angeles, California 90064-1022 Item 2. (a) Name of Person Filing: This Schedule 13G is being filed jointly by Veritas Asset Management (UK) Limited and The Real Return Group Limited. (b) Address of Principal Business Office or, if none, Residence: The address of Veritas Asset Management (UK) Limited is Elizabeth House, 39 York Road, London, SE1 7NQ, England. The address of The Real Return Group Limited is Brookfield Lane, Ivinghoe, Leighton Buzzard, Bedfordshire, England. (c) Citizenship: Veritas Asset Management (UK) Limited is a company incorporated under the laws of England and Wales. The Real Return Group Limited is a company incorporated under the laws of England and Wales. (d) Title of Class of Securities: Common Stock (e) CUSIP Number: Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under Section 15 of the Act. (b) o Bank as defined in Section 3(a)(6) of the Act. (c) o Insurance company as defined in Section 3(a)(19) of the Act. (d) o Investment company registered under Section 8 of the Investment Company Act of 1940. (e) o An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E). (f) o An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F). (g) x A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G). (h) o A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act. (i) o A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act of 1940. (j) x A non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J). (k) o Group in accordance with §240.13d-1(b)(1)(ii)(K). Page5of9 Pages Item 4. Ownership. (a)Amount Beneficially Owned: ** (b)Percent of Class: ** (c)Number of Shares as to which the person has: (i)sole power to vote or direct the vote: ** (ii)shared power to vote or direct the vote: ** (iii) sole power to dispose or direct the disposition of: ** (iv) shared power to dispose or direct the disposition of: ** ** See Attachment A Item 5. Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not applicable Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person. Not applicable. Item 8. Identification and Classification of Members of the Group. Not applicable. Item 9. Notice of Dissolution of Group. Not applicable. Page6of9 Pages Item 10. Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. By signing below I certify that, to the best of my knowledge and belief, the foreign regulatory scheme applicable to an investment manager organized in England and Wales and authorized by the UK Financial Services Authority is substantially comparable to the regulatory scheme applicable to the functionally equivalent U.S. institutions.I also undertake to furnish to the Commission staff, upon request, information that would otherwise be disclosed in a Schedule 13D. Page7of9 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:February 13, 2012 VERITAS ASSET MANAGEMENT (UK) LIMITED By /s/ Richard Grant Name:Richard Grant Title:Chief Operating Officer THE REAL RETURN GROUP LIMITED By /s/ Richard Grant Name:Richard Grant Title:Director Page8of9 Pages AGREEMENT OF JOINT FILING In accordance with Rule 13d-1(k) under the U.S. Securities Exchange Act of 1934, the undersigned hereby agree to the joint filing with the other persons signatory below of a statement on Schedule 13G or any amendments thereto, with respect to the Common Stock of VCA Antech, Inc., and that this Agreement be included as an attachment to such filing. This Agreement may be executed in any number of counterparts each of which shall be deemed to be an original and all of which together shall be deemed to constitute one and the same Agreement. IN WITNESS WHEREOF, the undersigned hereby execute this Agreement on this 13th day of February 2012. VERITAS ASSET MANAGEMENT (UK) LIMITED By /s/ Richard Grant Name:Richard Grant Title:Chief Operating Officer THE REAL RETURN GROUP LIMITED By /s/ Richard Grant Name:Richard Grant Title:Director Page9of9 Pages ATTACHMENT A 1.Beneficial Ownership (Item 4(a) and (b) of Schedule 13G) As of December 31, 2011, Veritas Asset Management (UK) Limited may be deemed to have shared powerto vote or to direct the voting of and to dispose or to direct the disposition of 5,694,900 shares of Common Stock of VCA Antech, Inc. (the “Common Stock”).Accordingly, Veritas Asset Management (UK) Limited may be deemed to be the beneficial owner of the 5,694,900 shares of Common Stock, which, based on there being 86,701,838 shares of Common Stock outstanding as reported in Form 10-Q filed by VCA Antech, Inc. on November 9, 2011 (the “Form 10-Q”), represents approximately 6.57% of the outstanding Common Stock. As of December 31, 2011, The Real Return Group Limited, as the parent holding company of Veritas Asset Management (UK) Limited, may be deemed to have shared powerto vote or to direct the voting of and to dispose or to direct the disposition of 5,694,900 shares of Common Stock of VCA Antech, Inc.Accordingly, The Real Return Group Limited may be deemed to be the beneficial owner of the 5,694,900 shares of Common Stock, which, based on there being 86,701,838 shares of Common Stock outstanding as reported in Form 10-Q, represents approximately 6.57% of the outstanding Common Stock. Each of Veritas Asset Management (UK) Limited and The Real Return Group Limited disclaims beneficial ownership of the 5,694,900 shares of Common Stock, except to the extent of any pecuniary interest therefrom. 2.Power to Vote and Dispose (Item 4(c) of Schedule 13G) As of December 31, 2011, Veritas Asset Management (UK) Limited may be deemed to have shared powerto vote or to direct the voting of and to dispose or to direct the disposition of the 5,694,900 shares of Common Stock. As of December 31, 2011, The Real Return Group Limited may be deemed to have shared powerto vote or to direct the voting of and to dispose or to direct the disposition of the 5,694,900 shares of Common Stock. Each of Veritas Asset Management (UK) Limited and The Real Return Group Limited disclaims beneficial ownership of the 5,694,900 shares of Common Stock, except to the extent of any pecuniary interest therefrom.
